Citation Nr: 1521127	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an intestinal tract disorder, to include diverticulitis, status post-colectomy, including as due to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include atrial fibrillation (AF) and mitral valve regurgitation, status post-mitral valve replacement, including as due to herbicide exposure.

3.  Entitlement to service connection for a respiratory disorder, to include emphysema and chronic obstructive pulmonary disease (COPD), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, including service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the benefits sought on appeal.

The issues of entitlement to service connection for respiratory and heart disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

An intestinal tract disorder is not the result of a disease or injury in active service.



CONCLUSION OF LAW

The requirements for entitlement to service connection for an intestinal tract disorder, to include diverticulitis, status post-colectomy, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (e) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, in an August 2011 letter, the RO provided fully time- and content-compliant VCAA notice to the Veteran.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private and VA treatment records, as well as examination reports are in the claims file.  

The Veteran was not afforded an examination as part of the adjudication of his intestinal tract claim.  VA will provide a medical examination or obtain a medical opinion where there is insufficient medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Although there is a currently diagnosed post-operative intestinal disorder, the evidence does not indicat that the disorder may be related to service.  The Veteran denied any history or stomach or digestive system problems at his exit physical examination, and his digestive system and viscera were assessed as normal at that examination.  Further, as discussed later in this decision, the Veteran concedes that the disorder had its onset several years after active service.  The sole basis of his claim is that the disorder is causally connected with his presumed exposure to herbicides during his service in Vietnam.

While the threshold to trigger a VA examination may be low, see McLendon v. Nicholson, 20 Vet. App. 79 (2006), a claimant's mere assertion that one condition caused another is insufficient to trigger VA's duty to provide an examination.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  There is no evidence that the Veteran has medical expertise.  There is no other evidence indicating that the claimed disability may be related to herbicide exposure.  Thus, an examination is not required.

Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Standard

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a heart disorder becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).  Proof of a claim on the basis of continuity of symptomatology, however, is limited to where the claimed disability is a chronic disease listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
 
Pursuant to 38 U.S.C.A. § 1116(a), presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

On his March 1970 Report of Medical History for his examination at separation, the Veteran denied any history of stomach or digestive system complaints.  The March 1970 Report of Medical Examination For Separation reflects that the Veteran's digestive system and viscera were assessed as normal.

The April 1970 VA examination report reflects that physical examination of the Veteran's digestive system was negative.  There is no indication that the Veteran reported any complaints related to his digestive system.  The Veteran's private treatment records reflect that he was diagnosed with diverticulitis in 2003.  In 2007, he underwent a colectomy for severe diverticulitis.  There are no notations in the related records of any report by the Veteran of in-service digestive system or other intestinal symptoms, or a medical opinion that indicated any causal relationship with active service.

The Veteran has conceded that his intestinal disorder was not symptomatic or identified until many years after he separated from service.  He does not assert entitlement to service connection on a direct basis.  In light of all of the above, to include the Veteran's concession, the Board is constrained to find the preponderance of the evidence is against the claim on a direct basis.  38 C.F.R. § 3.303.  Instead, the Veteran asserts that his digestive tract disorders are due to his presumed exposure to herbicides during his service in Vietnam.

Legal Requirements

Because the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides.  Pursuant to 38 U.S.C.A. § 1116(a), presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary of VA (Secretary) determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).
  
In December 2013, the NAS issued Veterans and Agent Orange Update 2012 (Update 2012).  Update 2012 explained a determination made by the Secretary, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for gastrointestinal, metabolic, and digestive disorders.  See 77 Fed. Reg. 47,924, 47,927 (August 2012).  Thus, the Veteran's intestinal tract disorders are not deemed presumptively due to herbicide exposure.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has not asserted any basis for entitlement other than his herbicide exposure in Vietnam.  Neither has he referenced any evidence linking diverticulitis to the presumed herbicide exposure.  He concedes that he cannot prove that his disorders are related to his presumed herbicide exposure and asserts only his personal belief that there is an association.

There are certain conditions that a lay person is competent to identify and identify the cause or etiology, such as fall that may have caused a broken arm.  See 38 C.F.R. § 3.159(a).  The Board must make this determination on a case-by-case basis.  The Board finds that opining on the etiology of a heart, intestinal or digestive system disorder, to include any possible association with herbicide exposure, is beyond the training and experience of a lay person.  Id.  There is no evidence that the Veteran has medical training.  Hence, his opinion on the issue is not probative.

The Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b); Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for an intestinal tract disorder, to include diverticulitis, status post-colectomy, including as due to herbicide exposure, is denied.

REMAND

An entry in the service treatment records dated in July 1968 notes he complaints of a three-year history of pain of the chest and sternum.  On his March 1970 Report of Medical History for his examination at separation, the Veteran indicated that he had a history of pain/pressure of the chest.  The March 1970 Report of Medical Examination For Separation reflects that the Veteran's heart and vascular system were assessed as normal.

Upon separation, the Veteran applied for VA compensation for unrelated disabilities.  An April 1970 VA examination report reflects that there was a slightly irregular cardiac rate, and a soft benign murmur, which the examiner opined was "physiological" and "of no consequence."  The examiner offered no opinion as to the irregular cardiac rate.

Private treatment records reflect that the Veteran started experiencing significant symptoms, including increased shortness of breath in November or December 1998.  An echocardiogram revealed 4+ mitral regurgitation.  In February 1999, he underwent a mitral valve replacement for severe mitral regurgitation.  Moderate left ventricular dysfunction was noted.  In 2007, he was diagnosed with AF.  There are no notations in the related records of any report by the Veteran of in-service heart symptoms, or a medical opinion that indicated any causal relationship with active service.

The January 2012 VA heart examination report focused on whether the Veteran had ischemic heart disease.  The examiner concluded that the Veteran did not have that disease, but provided no reasons for this opinion.  The examiner did not provide opinions as to whether any current heart disease was related to the symptoms reported in service or the abnormal findings noted on the VA examination within a year of service.  It appears that relevant records were associated with the claims file after the examination.  The examination is; therefore, not adequate.

The service treatment records reflect that the Veteran was treated for severe bronchitis in July 1969.  The April 2012 VA respiratory examination report reflects the Veteran's current diagnoses of emphysema and COPD.  The examiner opined that there is no relationship between the Veteran's currently diagnosed respiratory disorders and the in-service incident of bronchitis he was treated for in 1969.  The examiner did not, however, provide an explanation or rationale for his opinion.  Hence, the examination report is not adequate for appellate review purposes.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the April 2012 respiratory examination.  Ask the examiner to provide a full explanation for his opinion that there is no causal relationship between the Veteran's currently diagnosed respiratory disorders and the bronchitis he was treated for in active service in July 1969; and, neither are they otherwise causally connected to active service.

In the event the examiner who conducted the April 2012 heart examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ should arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  Afford the Veteran a new VA examination to obtain an opinion as to whether the current heart disorders are related to service.

The examiner should review the claims file and consider the Veteran's reports of chest pain in service; and the findings of mildly abnormal cardiac rate and murmur on the VA examination within a year of service.

The examiner should provide opinions as to whether it is at least as likely as not that:

The Veteran has ischemic heart disease; or

Cardiac arrhythmia or the conditions requiring heart valve replacement were present in service or within a year of service or are otherwise related to a disease or injury in service; and

If manifested within a year of service, were the heart conditions manifested by an estimated workload in METs of 10 or less; or occasional symptoms.

The examiner should provide reasons for these opinions.

3.  If the decision remains in any way adverse to the Veteran, the AOJ should issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


